Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, and 13-15 Leopold (US 10,618,625) teaches (figures 1-9) an aerodynamic structure/chine (304)  for use on a wing (104, 106) for an aircraft (100) (Col. 4 Lines 52-56; Col. 8 Line 62), an aerodynamic device system and a method comprising: providing a wing for an aircraft, the wing comprising: 
a fixed-wing structure having a slat recess; and 
a leaded-edge slat (112), the slat being operable between a stowed configuration in which the slat is stowed in the slat recess, and a deployed configuration in which the slat is extended out of the slat recess (Col. 5 Lines 6-17),
wherein when the slat is in the deployed configuration, an end face of the slat recess is exposed, the end face of the slat recess extending between a rear face of the slat recess and the leading edge (140, 136) of the wing, the end face of the slat recess intersecting with an upper surface of the wing along a recess edge,
wherein the upper surface of the wing comprise/mounts an aerodynamic structure/chine (304) adjacent to the recess edge, the aerodynamic structure/chine (304) being arranged to be exposed to airflow when the slat is in the stowed configuration, the aerodynamic structure/chine having a volume shaped to encourage air flowing over the recess edge onto the upper surface 
wherein the volume of an aerodynamic structure has a curved cross-sectional profile taken in a cross section oriented perpendicular to the direction along which the recess edge extends but it is silent about the asymmetric cross-sectional profile.
During flight the cross-sectional profile of an aerodynamic structure determines the air flow around the aerodynamic structure which affects flight dynamics and thus, it would not have been obvious to one of ordinary skill in the art to modify Leopold ‘625 to arrive at the claimed invention without detail experiment and study of the relationship between the airflow and the cross section of an aerodynamic structure.
Claims 2-8 and 11-12 are allowable due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/29/2021